32 F.3d 562
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Samuel L. COOKE, Plaintiff Appellant,v.HORRY-GEORGETOWN TECHNICAL COLLEGE, Defendant Appellee.
No. 94-1093.
United States Court of Appeals, Fourth Circuit.
Submitted July 19, 1994.Decided July 28, 1994.

Appeal from the United States District Court for the District of South Carolina, at Florence.  William B. Traxler, Jr., District Judge.  (CA-93-64-21)
Samuel L. Cooke, appellant pro se.
Clifford Leon Welsh, McCutcheon, McCutcheon & Baxter, P.A., Conway, SC;  Arrigo P. Corotti, Conway, SC, for appellee.
D.S.C.
AFFIRMED.
Before HALL, PHILLIPS, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Samuel Cooke appeals from the district court's order dismissing his complaint pursuant to Fed.R.Civ.P. 12(b)(6).  Our review of the record and the district court's opinion following the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm substantially on the reasoning of the district court.*  Cooke v. Horry-Georgetown Technical College, No. CA-93-64-21 (D.S.C. Dec. 20, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED


*
 We note that Appellant did not allege that he was "otherwise qualified" for the program to which he was initially denied admission.  See 29 U.S.C.A. Sec. 794 (West Supp.1994).  Because of Appellant's pro se status and the vagueness of his amended complaints, we express no opinion as to whether this action is barred by the applicable statute of limitations